                                                                           Case 2:20-cv-02129-JCM-BNW Document 11 Filed 07/06/21 Page 1 of 2




                                                                      David H. Krieger, Esq.
                                                                 1
                                                                      Nevada Bar No. 9086
                                                                 2    Shawn W. Miller, Esq.
                                                                 3
                                                                      Nevada Bar No. 7825
                                                                      KRIEGER LAW GROUP, LLC
                                                                 4    2850 W. Horizon Ridge Pkwy, Suite 200
                                                                 5    Henderson, Nevada 89052
                                                                      Phone: (702) 848-3855
                                                                 6
                                                                      dkrieger@kriegerlawgroup.com
                                                                 7    smiller@kriegerlawgroup.com
                                                                      Attorneys for Plaintiff,
                                                                 8
                                                                      William Berry
                                                                 9

                                                                 10
                                                                                              UNITED STATES DISTRICT COURT
                                                                 11
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12                                   DISTRICT OF NEVADA
                               Henderson, Nevada 89052




                                                                 13
                                                                       WILLIAM BERRY,                                  Case No.: 2:20-cv-02129-JCM-BNW
                                                                 14
                                                                                           Plaintiff(s),
                                                                 15

                                                                 16          vs.                     STIPULATION AND ORDER
                                                                 17
                                                                                                     DISMISSING ACTION, WITH
                                                                       EQUIFAX INFORMATION SERVICES, PREJUDICE, AGAINST EQUIFAX
                                                                 18    LLC,                          INFORMATION SERVICES LLC,
                                                                 19                                  WITH PREJUDICE
                                                                                    Defendant(s).
                                                                 20

                                                                 21         IT IS HEREBY STIPULATED by and between William Berry (“Plaintiff”) and
                                                                 22
                                                                      Defendant Equifax information Services, LLC ("Equifax"), collectively the “Parties,” by
                                                                 23

                                                                 24   and through their counsel of record, that the above-entitled action shall be dismissed, with
                                                                 25   prejudice, pursuant to Fed. R. Civ. P. 41 (a)(1)(A)(ii) or 41(a)(2). Accordingly, the Parties
                                                                 26
                                                                      request that the Court dismiss Equifax from this action, with prejudice.
                                                                 27

                                                                 28




                                                                                                                 -1-
                                                                           Case 2:20-cv-02129-JCM-BNW Document 11 Filed 07/06/21 Page 2 of 2




                                                                            IT IS HEREBY FURTHER STIPULATED that the Parties shall bear their own
                                                                 1

                                                                 2    attorney's fees, costs, and expenses.
                                                                 3

                                                                 4
                                                                            STIPULATED and DATED on July 6, 2021.

                                                                 5

                                                                 6          /s/ Shawn W. Miller         .           /s/ Jeremy J. Thompson            .
                                                                            David H. Krieger, Esq.                  Jeremy J. Thompson, Esq.
                                                                 7
                                                                            Shawn W. Miller, Esq.                   CLARK HILL PLLC
                                                                 8          KRIEGER LAW GROUP, LLC                  3800 Howard Hughes Drive, Suite 500
                                                                 9
                                                                            2850 W. Horizon Ridge Parkway           Las Vegas, Nevada 89169
                                                                            Suite 200                               Attorneys for Defendant
                                                                 10         Henderson, Nevada 89052                 Equifax Information Services, LLC
                                                                 11         Attorneys for Plaintiff
KRIEGER LAW GROUP, LLC




                                                                            William Berry
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13

                                                                 14
                                                                                                              ORDER
                                                                 15

                                                                 16
                                                                            IT IS SO ORDERED.
                                                                 17
                                                                                                              ____________________________________
                                                                 18                                           UNITED STATES DISTRICT JUDGE
                                                                 19

                                                                 20                                                   July 9, 2021
                                                                                                              Dated:_______________________________
                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28




                                                                                                              -2-
